COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                           NOS. 02-14-00052-CR
                                02-14-00053-CR
                                02-14-00054-CR


DOUGLAS BRAY                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

        FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
      TRIAL COURT NO. F-2013-0106-A, F-2013-2036-A, F-2013-2037-A

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------

      We have considered “Motion To Withdraw Notice Of Appeal And For

Dismissal Of Appeal.” The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having



     1
      See Tex. R. App. P. 47.4.
been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




                                    2